UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7656


THEODORE WAGNER,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:08-cv-02176-GRA)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore    Wagner     appeals     the     district   court’s     order

accepting     the   recommendation       of     the     magistrate    judge     and

dismissing without prejudice his action for declaratory judgment

under 28 U.S.C. § 2201 (2006), and Fed. R. Civ. P. 57.                      We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         See

Wagner v. United States, No. 3:08-cv-02176-GRA (D.S.C. July 14,

2008).      We   deny   Wagner’s    motions      for    immediate     redress    of

declaratory      judgment   and    for       appointment     of   counsel.       We

dispense    with    oral    argument     because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2